Citation Nr: 9901914	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for pain in the left 
ear canal.


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in July 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has hearing loss disability in the left ear.

2.  There is no competent medical evidence of record of a 
nexus between the veterans current complaints of left ear 
canal pain and his military service. 


CONCLUSIONS OF LAW

1. The veteran has not presented a well-grounded claim of 
entitlement to service connection for left ear hearing loss.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for left ear canal pain.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For purposes of applying the laws administered by 
the VA, hearing impairment will be considered a disability 
when the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of the veterans 
claim, however, it must first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107].  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Savage v. Gober, 10 Vet. 
App. 488 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93. 

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.

With regard to the veterans claim for left ear hearing loss, 
there is no competent medical evidence of record to 
demonstrate that the veteran currently has left ear hearing 
loss disability. See 38 C.F.R. § 3.385.  At a VA 
audiological examination in June 1996, the veteran reported 
that he had been exposed to weapons fire, tank noise, and 
explosions in service.  The evidence of record reflects that 
the veteran has sensorineural hearing impairment in the left 
ear.  However, the evidence does not demonstrate that left 
ear hearing loss has reached the threshold of 40 decibels or 
greater for any of the frequencies at 500, 1000, 2000, 3000 
and 4000 Hertz, or that three of these frequencies are 26 or 
greater, or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On the June 1996 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
10
10
5
5

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  
The examiner interpreted the results as normal hearing in the 
left ear.  The examiner also noted that peak compensated 
static acoustic susceptance values were grossly elevated in 
the left ear at 226 Hertz, and that dynamic acoustic 
susceptance patterns indicated a resonant frequency lowering 
pathology, with possibly healed tympanic membrane 
perforations. 

The Court has held that [i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this veterans case, as there is no competent 
medical evidence of current left ear hearing loss disability, 
the veterans claim for service connection for left ear 
hearing loss is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385. 

With regard to the veterans claim for service connection for 
left ear canal pain,  service medical records are negative 
for complaints or findings of left ear canal pain and reflect 
that, at physical examination for separation in January 1993, 
the veteran did not report a history or current complaints of 
left ear trouble, including left ear canal pain.  On his 
application for compensation, the veteran claimed that he 
currently had left ear canal pain, though he did not indicate 
the alleged date of onset.  At a VA audiological examination 
in June 1996, the veteran did not enter current complaints of 
left ear canal pain, and examination did not reveal any 
condition which warranted medical follow-up.  The examiner 
did not offer a medical opinion relating complaints of left 
ear canal pain to service.  

As there is no competent medical evidence of a nexus between 
the veterans current complaints of left ear canal pain and 
any incident of his period of active military service, or to 
a reported history of continuous left ear canal pain in the 
post-service period, this claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a). 

The only evidence the veteran has of current left ear hearing 
loss disability, or that his recent complaints of left ear 
canal pain are related to service, are his own written 
assertions.  However, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as a current diagnosis or an opinion as to the 
relationship between a current disability and service.  As a 
result, the veterans lay opinion that he has left ear 
hearing loss disability or that his currently complained 
of left ear canal pain resulted from service does not present 
a sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board would 
further point out that a history presented by the veteran and 
recorded by a VA examiner does not constitute competent 
medical evidence, absent further comment by the examiner.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The Board notes the veterans request for further testing 
with regard to this claim.  As the veteran has not presented 
well-grounded claims, however, the duty to assist the 
veteran, to include an additional VA compensation 
examination, does not arise.  See Slater v. Brown, 9 Vet. 
App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  

In determining that the veterans claim for service 
connection for left ear hearing loss is not well grounded, 
the veterans claim is being decided on a different legal 
basis than used by the RO, specifically a denial because the 
claim is not well grounded rather than because the 
preponderance of the evidence is against the claim.  The 
veteran has not been prejudiced by the Boards decision.  The 
RO simply accorded him a broader standard of review than the 
evidence warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In any event, the quality of evidence the 
veteran would need to well ground his claim or to reopen it 
on the basis of new and material evidence is nearly the same.  
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claims do not even cross 
the threshold of being well-grounded claims, a weighing of 
the merits of these claims is not warranted, and the 
reasonable doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
plausible.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 








ORDER

The veterans claim for service connection for left ear 
hearing loss having been found to be not well grounded, the 
appeal is denied.

The veterans claim for service connection for left ear 
hearing loss having been found to be not well grounded, the 
appeal is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
